 1   Laurence M. Rosen, Esq. (SBN 219683)
     THE ROSEN LAW FIRM, P.A.
 2   335 South Grant Avenue, Suite 2450
     Los Angeles, CA 90071
 3   Telephone: 213.785.2610
     Fax: 213.226.4684
 4   Email: lrosen@rosenlegal.com

 5   Counsel for Plaintiff Roy Lui, derivatively on
     behalf of Zogenix
 6
     [Additional Counsel on Signature Page]
 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12

13   ROY LUI, derivatively on behalf of ZOGENIX,      Case No.: 3:20-CV-390-WHO
     INC.,
14                                                    STIPULATION AND ORDER OF
                        Plaintiff,                    VOLUNTARY DISMISSAL UNDER
15                                                    FEDERAL RULE OF CIVIL
            v.                                        PROCEDURE 41
16
     STEPHEN J. FARR, MICHAEL P. SMITH,
17   LOUIS C. BOCK, JAMES B. BREITMEYER,
     CAM L. GARNER, ROGER L. HAWLEY,
18   ERLE T. MAST, RENEE P. TANNENBAUM,
     and MARK WIGGINS,
19
                        Defendants,
20
                        and
21
     ZOGENIX, INC.,
22
                        Nominal Defendant.
23

24

25

26
27

28

                                                                      CASE NO. 3:20-CV-390-WHO
                                                         STIPULATION AND [PROPOSED] ORDER OF
                                                         VOLUNTARY DISMISSAL UNDER F.R.C.P. 41
      Case 3:20-cv-00390-WHO Document 11 Filed 03/23/20 Page 2 of 4


 1                   Plaintiff Roy Lui (“Plaintiff”), Defendants Stephen J. Farr, Michael P. Smith,

 2   Louis C. Bock, James D. Breitmeyer, Cam. L. Garner, Roger L. Hawley, Erle T. Mast, Renee P.

 3   Tannenbaum and Mark Wiggins, and Nominal Defendant Zogenix, Inc., and hereby stipulate as

 4   follows:

 5                   WHEREAS, the above-captioned action was filed on January 17, 2020;

 6                   WHEREAS, the above-captioned action is a shareholder derivative action

 7   alleging breaches of fiduciary duty based on, inter alia, the filing of a federal securities fraud

 8   class action lawsuit against Zogenix, Stephen Farr and Michael Smith, captioned Lake v.

 9   Zogenix, Inc., et. al., filed in the United States District Court for the Northern District of

10   California, Case No. 19-cv-01975-RS (“Securities Action”);

11                   WHEREAS, on January 27, 2020, the Court in the Securities Action granted the

12   defendants’ motion to dismiss with leave to amend;

13                   WHEREAS, on February 13, 2020, the lead plaintiff in the Securities Action

14   decided not to amend but rather to voluntarily dismiss their complaint;

15                   WHEREAS, Plaintiff wishes to dismiss this action pursuant to the terms of this

16   Stipulation;

17                   WHEREAS, no compensation or consideration has been or will be paid to

18   Plaintiff, and no agreements or promises have been made other than what is expressly reflected

19   in this Stipulation;

20                   THEREFORE, the parties hereby stipulate and respectfully request that:

21           1.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Parties jointly

22   stipulate to the voluntary dismissal of the Action;

23           2.      The Action shall be dismissed without prejudice;

24           3.      Each Party shall be responsible for his, her or its own costs or fees associated with

25   the Action.

26
27

28

                                                                               CASE NO. 3:20-CV-390-WHO
                                                         1        STIPULATION AND ORDER OF
                                                                  VOLUNTARY DISMISSAL UNDER F.R.C.P. 41
 1   Dated: March 23, 2020                           THE ROSEN LAW FIRM, P.A.

 2
                                                     By: /s/Laurence M. Rosen
 3                                                   Laurence M. Rosen (SBN 219683)
                                                     335 South Grant Avenue, Suite 2450
 4                                                   Los Angeles, CA 90071
                                                     Telephone: 213.785.2610
 5                                                   Fax: 213.226.4684
                                                     Email: lrosen@rosenlegal.com
 6

 7
                                                     THE BROWN LAW FIRM, P.C.
 8                                                   Timothy Brown
                                                     240 Townsend Square
 9                                                   Oyster Bay, NY 11771
                                                     Telephone: 516.922.5427
10                                                   Fax: 516.344.6204
                                                     Email: tbrown@thebrownlawfirm.net
11
                                                     Attorneys for Plaintiff Roy Lui
12

13   Dated: March 23, 2020                           LATHAM & WATKINS, LLP.

14
                                                     By: /s/Colleen C. Smith
15                                                   Colleen C. Smith (SBN 231216)
                                                     12670 High Bluff Drive
16                                                   San Diego, CA 92130
                                                     Telephone: 858.523.5400
17                                                   Fax: 858.523.5450
                                                     Email: Colleen.Smith@lw.com
18
                                                     Attorneys for Defendants Stephen J. Farr,
19                                                   Michael P. Smith, Louis C. Bock, James D.
                                                     Breitmeyer, Cam. L. Garner, Roger L. Hawley,
20                                                   Erle T. Mast, Renee P. Tannenbaum and Mark
                                                     Wiggins, and Nominal Defendant Zogenix, Inc.
21

22
                                                 *      *    *
23
             Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in the filing of this
24
     stipulation.
25
     Dated: March 23, 2020                           /s/Laurence M. Rosen
26                                                     Laurence M. Rosen
27

28

                                                                              CASE NO. 3:20-CV-390-WHO
                                                         2       STIPULATION AND ORDER OF
                                                                 VOLUNTARY DISMISSAL UNDER F.R.C.P. 41
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED:

 2

 3           April 2, 2020
     Dated: _______________________

 4                                         _________________________________
 5                                            The Honorable William H. Orrick
                                              United States District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                            CASE NO. 3:20-CV-390-WHO
                                       3       STIPULATION AND ORDER OF
                                               VOLUNTARY DISMISSAL UNDER F.R.C.P. 41
